DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/25/2020 and 7/9/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “an article” in Line 9 of the claim.  Because of the use of the article “an”, it is not clear if “an article” in Line 9 is referencing or in addition to “an article” recited in Lines 2-3 of the claim rendering the claim indefinite.  For examination purposes “an article” recited in Line 9 is being interpreted as “the article”.
Claim 11 recites the limitation “a pickup point” in Line 3 of the claim.  Because of the use of the article “a”, it is not clear if “a pickup point” in Line 3 is referencing or in addition to “a pickup point” recited in Claim 8 rendering the claim indefinite.  For examination purposes “a pickup point” recited in Line 3 is being interpreted as “the pickup point”.
Claim 11 recites the limitation “an unloading point” in Line 5 of the claim.  Because of the use of the article “an”, it is not clear if “an unloading point” in Line 5 is referencing or in addition to “an unloading point” recited in Claim 8 rendering the claim indefinite.  For examination purposes “an unloading point” recited in Line 5 is being interpreted as “the unloading point”.
Claim 12 recites the limitation “a pickup point” in Line 3 of the claim.  Because of the use of the article “a”, it is not clear if “a pickup point” in Line 3 is referencing or in addition to “a pickup point” recited in Claim 8 rendering the claim indefinite.  For examination purposes “a pickup point” recited in Line 3 is being interpreted as “the pickup point”.
Claim 12 recites the limitation “a transport instruction” in Line 4 of the claim.  Because of the use of the article “a”, it is not clear if “a transport instruction” in Line 4 is referencing or in addition to “a transport instruction” recited in Claim 8 rendering the claim indefinite.  For examination purposes “a transport instruction” recited in Line 4 is being interpreted as “the transport instruction”.
Claim 13 recites the limitation “an article” in Line 7 of the claim.  Because of the use of the article “an”, it is not clear if “an article” in Line 7 is referencing or in addition to “an article” recited in Line 2 of the claim rendering the claim indefinite.  For examination purposes “an article” recited in Line 7 is being interpreted as “the article”.
Claim 14 recites the limitation “an article” in Line 6 of the claim.  Because of the use of the article “an”, it is not clear if “an article” in Line 6 is referencing or in addition to “an article” recited in Line 2 of the claim rendering the claim indefinite.  For examination purposes “an article” recited in Line 6 is being interpreted as “the article”.
The remaining claims are rejected because they depend on a rejected claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:												Lill et al., Ito et al. and Park et al. teach controllers with instructions to control an OHT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652